Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 15 February 2022 have been entered.
Applicant’s amendments have provided new grounds for a Specification objection.
Applicant’s amendments have provided new grounds for 35 USC 112(b) rejections.
Applicant’s arguments have been fully considered.  A previously identified reference teaches the added limitations in the amended portion of the claims.  Therefore, the grounds for rejection under 35 USC 103 still stand.
Status of the Claims
In the amendment dated 15 February 2022, the status of the claims is as follows: Claims 1, 3, 12, 15, and 19 have been amended.
Claims 1-3, 6-16, and 18-20 are pending.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the limitation “energy impact location” lacks antecedent in the Specification.  Alternative to amending the Specification, the Applicant can amend the claims to require a “point” instead of a “location” (referring to point 11 in fig. 1).	This new objection has been added based on the amended portion of the claims.	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 recite applying a “cryogenic coolant directly onto the melt at the energy impact area;” (lines 9-11, claim 1) however, the area of the melt pool that solidifies is “the liquid of the melt-pool proximate the energy impact location” (lines 14-15, claim 1).  The claims appear to require that the coolant has a tangential effect, where although the coolant is sprayed directly at the energy impact area, the melt pool that is nearby (or proximate to) is the area that solidifies.  The Specification does not disclose how this coolant’s tangential effect takes place, where there is an offset between the location at which the coolant is applied and the location where the melt pool solidifies.  Therefore, it is unclear how this tangential effect of the coolant is achieved.  For the purpose of the examination, the limitation will be interpreted as “causing the liquid of the melt-pool at the energy impact location to solidify” (line 15, claim 1; line 13, claim 15).
Claim 3 recites “wherein the cryogenic cooler is configured to cryogenically cool the liquid of the melt-pool proximate the energy impact location after incorporation of the additional material into the liquid of the melt-pool, thereby causing the liquid of the melt-pool with the additional material incorporated therein to solidify at or proximate to the energy impact location.”  However, claim 1 recites applying a “cryogenic coolant directly onto the melt pool at or proximate to the energy impact location.”  It is unclear how the cryogenic coolant cools at a position proximate to the energy impact location in at the energy impact location after incorporation of the additional material into the liquid of the melt-pool, thereby causing the liquid of the melt-pool with the additional material incorporated therein to solidify at 
Claims 2 and 6-14 are rejected based on their dependency to claim 1; claims 16 and 18-20 are rejected based on their dependency to claim 15.  These new rejections have been added based on the amended portion of the claims.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-12, and 14-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kenney et al (US-20150273631-A1) in view of Zhang et al. (CN-104108131-A, relying on official foreign version for drawing and provided English translation for the disclosure) and Chen et al. (CN-105414746-A, identified as a reference dated 10 Dec 2021, referencing the foreign translation for drawings and provided English translation for written disclosure).  
Regarding claim 1, Kenney teaches an additive manufacturing apparatus (“additive manufacturing method and apparatus,” title) for fabricating a three-dimensional object (“three-dimensional object,” para 0019), the apparatus comprising: 
an energy directing apparatus configured for directing an energy beam (pulsed laser beam 42, fig. 1) onto an energy impact location of a melt pool (“melting of the powder material 60 to form the object 50,” para 0026; as the powder melts, it forms a weld-pool) of a liquid (when powder melts, it forms a liquid) that is formed by the energy beam on an upper growth surface of a workpiece (“build surface of the build platform,” para 0044); 
a material adding apparatus configured (“powder delivery material system,” para 0025) for feeding additional material into the melt-pool (“The alloys may be produced by melting one or more feedstock compositions, which may include individual elements or elemental combinations. The feedstocks may be provided as powder materials or in other forms as well,” para 0068) so as to cause the additional material to become incorporated into the liquid of the melt-pool (para 0066 describes the various alloys that can be formed by incorporating feed material); and 
a cryogenic cooler (“helium,” para 0065) configured to cool the liquid of the melt-pool (described as cooling to form an iron-based glass-forming alloy, para 0066), thereby achieving a cooling rate of the liquid in the melt pool of at least 100°C per second (“range of 103 K/s to 105 K/s,” para 0066) and causing the liquid of the melt-pool at the energy impact location to solidify (“rapidly solidified material,” para 0065; “the material goes from liquid to solid,” para 0056; “layers of a powder material are laid down and irradiated with an energy beam (e.g., laser beam) so that particles of the powder material within each layer are sequentially sintered (fused) or melted to solidify the layer,” para 0020).  Kenney does not explicitly disclose applying a spray of either liquid or gaseous cryogenic coolant directly onto the melt pool at the energy impact location simultaneously with the directing of the energy beam onto the energy impact location, said cryogenic coolant having a temperature of -50 °C or below (although Kenney teaches using a gas to cool the manufactured object in paras 0064 and 0065, Kenney does not explicitly disclose that the gas is sprayed). 
Kenney, fig. 1

    PNG
    media_image1.png
    472
    457
    media_image1.png
    Greyscale

However, in the same field of endeavor of additive manufacturing, Zhang teaches wherein the cryogenic coolant has a temperature of -50°C or below (“set the print working platform temperature to -196 °C (freezer space filled with liquid nitrogen),” page 4, line 21; thus the liquid nitrogen that is used as a coolant has a temperature of -196 °C).  The advantage of using liquid nitrogen with a temperature of -196° C, as taught by Zhang, in replace of the helium gas coolant, as taught by Kenney, is that liquid nitrogen is most common in engineering operations and that the frozen nitrogen is temperamental, where if the nitrogen is too thin, it will not be conducive to gelation and if it is too thick, it will not be conducive to printing (Zhang, page 2, lines 15-19).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the additive manufacturing apparatus of Kenney by using a replacement coolant of liquid nitrogen with a temperature of -196 °C, in view of the teachings of Zhang, in order to use a coolant (liquid nitrogen) that is common in engineering and that remains at a specific temperature prior to entering the weld-pool because if the liquid nitrogen is too thin, it will not be conducive to gelation, and, conversely, if the liquid nitrogen is too thick, it will not be conducive to printing (Zhang, page 2, lines 15-19).
However, in the same field of endeavor of additive manufacturing, Chen teaches applying a spray of either liquid or gaseous cryogenic coolant directly onto the melt pool at the energy impact location (referring to fig. 2, “Laser work head 1 is positioned at cooling nozzle of air supply 5 front end,” page 5, bottom of page) simultaneously with the directing of the energy beam onto the energy impact location (“open laser work head 1 and act on surface of the work to be connected, coaxial or paraxonic powder feeder is to insert powder simultaneously, implementing to connect, connecting in the process of carrying out, opening the cooling device 2 being positioned at relevant position, laser head rear.” page 5, bottom of page; “simultaneous cooling assisted connection method based on laser additive manufacturing,” title).
Chen, fig. 2

    PNG
    media_image2.png
    487
    1100
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the additive manufacturing apparatus of Kenney by using a laser and powder feeder that were simultaneously applied in the same location, in view of the teachings of Chen, because a higher cooldown rate is conducive to avoiding the formation of a crystalline state in metals such as titanium alloy, carbon body stainless steel, and martensitic stainless steels, because the heat produced in these metals does not effectively dissipate, and due to the thermal accumulation that occurs in layers of these metals during additive manufacturing, if the heat is not removed, then a decline of bonding performance may result due to an increase in crystallite formations (Chen, page 3).
Regarding claim 2, Kenney teaches wherein the cooling rate of the liquid of the melt pool is at least 1,000°C per second (“range of 103 K/s to 105 K/s,” para 0066).
Regarding claim 3, Kenney teaches wherein the cryogenic cooler is configured to cryogenically cool the liquid of the melt-pool at the energy impact location after incorporation of the additional material into the liquid of the melt-pool (“layers of a powder material are laid down and irradiated with an energy beam (e.g., laser beam) so that particles of the powder material within each layer are sequentially sintered (fused) or melted to solidify the layer,” para 0020), thereby causing the liquid of the melt-pool with the additional material (“the alloys may be produced by melting one or more feedstock compositions, which may include individual elements or elemental combinations,” para 0068) incorporated therein to solidify at the energy impact location (“the material goes from liquid to solid in the off period with a maximum temperature of 1200 degrees C., producing a cooling rate of about 2.4×10.sup.7 Kelvin/second,” para 0056; construed such that cooling takes place at the location where the powder melts into a liquid as a result of the laser beam).
	Regarding claim 6, Kenney teaches the invention as described above but does not explicitly disclose wherein the cryogenic coolant has a temperature of -150°C or below.
However, in the same field of endeavor of additive manufacturing, Zhang teaches wherein the cryogenic coolant has a temperature of -150°C or below (“set the print working platform temperature to -196 °C (freezer space filled with liquid nitrogen),” page 4, line 21; thus the liquid nitrogen that is used as a coolant has a temperature of -196 °C).  The advantage of using liquid nitrogen with a temperature of -196° C, as taught by Zhang, in replace of the helium gas coolant, as taught by Kenney, is that liquid nitrogen is most common in engineering operations and that the frozen nitrogen is temperamental, where if the nitrogen is too thin, it will not be conducive to gelation and if it is too thick, it will not be conducive to printing (Zhang, page 2, lines 15-19).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the additive manufacturing apparatus of Kenney by using a replacement coolant of liquid nitrogen with a temperature of -196 °C, in view of the teachings of Zhang, in order to use a coolant (liquid nitrogen) that is common in engineering and that remains at a specific temperature prior to entering the weld-pool because if the liquid nitrogen is too thin, it will not be conducive to gelation, and, conversely, if the liquid nitrogen is too thick, it will not be conducive to printing (Zhang, page 2, lines 15-19).
Regarding claim 7, Kenney teaches the invention as described above but does not explicitly disclose wherein the cryogenic coolant is a liquid (Kenney teaches using “helium” gas as a coolant, para 0065).
However, in the same field of endeavor of additive manufacturing, Chen teaches wherein the cryogenic coolant is a liquid (“liquid nitrogen,” abstract).  The advantage of applying liquid nitrogen, as taught by Chen, in the build chamber, as taught by Kenney, is that the application of liquid nitrogen achieves a cooling effect that refines crystal grains, such that oxidation can be effectively avoided due to the cooling effect, for the advantage of obtaining a bond in the layers that is of excellent performance (Chen, abstract and page 4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the additive manufacturing apparatus of Kenney by using liquid nitrogen, in view of the teachings of Chen, because the application of liquid nitrogen achieves a cooling effect that refines crystal grains, such that oxidation can be effectively avoided due to the cooling effect, for the advantage of obtaining a bond in the layers that is of excellent performance (Chen, abstract and page 4).
Regarding claim 8, Kenney teaches the invention as described above but does not explicitly disclose wherein the cryogenic coolant is liquid argon, liquid helium, liquid nitrogen, or liquid carbon dioxide.
However, in the same field of endeavor of additive manufacturing, Zhang teaches wherein the cryogenic coolant is liquid argon, liquid helium, liquid nitrogen, or liquid carbon dioxide (“liquid nitrogen,” page 4, line 21).  The advantage of using liquid nitrogen, as taught by Zhang, in replace of the helium gas coolant, as taught by Kenney, is that liquid nitrogen is common in engineering, has low cost, good versatility, and is convenient for popularization and application (Zhang, page 2, lines 25 and page 3, lines 4-5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the additive manufacturing apparatus of Kenney by using a replacement coolant of liquid nitrogen, in view of the teachings of Zhang, in order to use a coolant (liquid nitrogen) that is common in engineering, has low cost, good versatility, and is convenient for popularization and application (Zhang, page 2, lines 25 and page 3, lines 4-5).
Regarding claim 9, Kenney teaches wherein the material adding apparatus is configured to feed the additional material into the melt-pool by feeding a wire into the melt-pool (“AM processes often employ relatively expensive metal powder materials or wire as a raw material,” para 0019).
Regarding claim 10, Kenney teaches wherein the additional material is aluminium or an aluminium alloy (“The second element may include at least one selected from…. aluminum (Al),” para 0059).
Regarding claim 11, Kenney teaches wherein the additional material is an alloy (“alloys,” para 0066) that has been formed by rapid solidification rate ("RSR") processing (“rapid solidification,” para 0057).
Regarding claim 12, Kenney teaches the invention as described above as well as further comprising a low temperature environment (“build chamber,” para 0026) within which the workpiece (“object,” para 0026) can be located (“the cooling rate is increased by thermally chilling or cooling the build platform or plate during production,” para 0065) as the energy beam is directed onto the energy impact location of the melt pool (“With pulsing, the method allows for an increase in cooling rate by allowing the temperature of the material to decrease to some extent between pulses,” para 0057; “layers of a powder material are laid down and irradiated with an energy beam (e.g., laser beam) so that particles of the powder material within each layer are sequentially sintered (fused) or melted to solidify the layer,” para 0020), and the material adding apparatus feeds the additional material into the melt-pool (“additional powder material 60 may be delivered to deposit another layer of the powder material 60 onto the previous layer and the build surface of the build platform. The additional layer of the powder material 60 can then be processed using the laser beam 42 delivered by the generating system 40,” para 0044) but does not explicitly disclose the low temperature environment being at or below -40°C.
However, in the same field of endeavor of additive manufacturing, Zhang teaches the low temperature environment being at or below -40°C (“set the temperature of the space where the target product is printed on the work platform 2, and the temperature of the freezing space is ≤ -40 °C,” page 3, lines 31-32).  The advantages of using a freezing environment, as taught by Zhang, in the build chamber, as taught by Kenney, are that the device is simple, a mold design is not required, the development and production cycle are shortened, and, as a result, cost is reduced (Zhang, page 2, lines 57-59).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the build chamber, as taught by Kenney, by using a freezing environment, in view of the teachings of Zhang, in order to make a simple device where a mold design is not required and to shorten the production cycle as a result of the quick cooling rates caused by the freezing environment, thus resulting in reduced manufacturing costs (Zhang, page 2, lines 57-59).
Regarding claim 14, Kenney teaches wherein the additive manufacturing apparatus (title) is able to fabricate a solution heat treated object (“Laser sintering is a common industry term used to refer to producing three-dimensional (3D) objects by using a laser beam to sinter or melt a fine powder…This method of fabrication is accompanied by multiple modes of heat, mass and momentum transfer, and chemical reactions that make the process very complex,” para 0004; Kenney teaches fabricating a solution heat treated object in that it is heated to a high temperature and then rapidly cooled, as defined by the Applicant for a “solution heat treatment” process, described on page 1, lines 15-20 of the Specification ).
Regarding claim 15, Kenney teaches an additive manufacturing method (“additive manufacturing method and apparatus,” title) for fabricating a three-dimensional object (“three-dimensional object,” para 0019), the method comprising: 
directing an energy beam (pulsed laser beam 42, fig. 1) onto an energy impact location in a melt pool (“melting of the powder material 60 to form the object 50,” para 0026; as the powder melts, it forms a weld-pool) of a liquid (when powder melts, it forms a liquid) that is formed by the energy beam on an upper growth surface of a workpiece (“build surface of the build platform,” para 0044); 
feeding additional material into the melt-pool (“The alloys may be produced by melting one or more feedstock compositions, which may include individual elements or elemental combinations. The feedstocks may be provided as powder materials or in other forms as well,” para 0068) so as to cause the additional material to become incorporated into the liquid of the melt-pool (para 0066 describes the various alloys that can be formed by incorporating feed material); and 
cooling the liquid of the melt-pool, thereby achieving a cooling rate of the liquid of the melt pool of at least 100°C per second (“cooling rates….in the range of 103 K/s to 105 K/s,” para 0066) and causing the liquid of the melt-pool at the energy impact location to solidify (“rapidly solidified material,” para 0065; “the material goes from liquid to solid,” para 0056; “layers of a powder material are laid down and irradiated with an energy beam (e.g., laser beam) so that particles of the powder material within each layer are sequentially sintered (fused) or melted to solidify the layer,” para 0020).  Kenney does not explicitly disclose applying a spray of either liquid or gaseous cryogenic coolant directly onto the melt pool at the energy impact location simultaneously with the directing of the energy beam onto the energy impact location, said cryogenic coolant having a temperature of -50 °C or below (although Kenney teaches using a gas to cool the manufactured object in paras 0064 and 0065, Kenney does not explicitly disclose that the gas is sprayed).
However, in the same field of endeavor of additive manufacturing, Zhang teaches wherein the cryogenic coolant has a temperature of -50°C or below (“set the print working platform temperature to -196 °C (freezer space filled with liquid nitrogen),” page 4, line 21; thus the liquid nitrogen that is used as a coolant has a temperature of -196 °C).  The advantage of using liquid nitrogen with a temperature of -196° C, as taught by Zhang, in replace of the helium gas coolant, as taught by Kenney, is that liquid nitrogen is most common in engineering operations and that the frozen nitrogen is temperamental, where if the nitrogen is too thin, it will not be conducive to gelation and if it is too thick, it will not be conducive to printing (Zhang, page 2, lines 15-19).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the additive manufacturing apparatus of Kenney by using a replacement coolant of liquid nitrogen with a temperature of -196 °C, in view of the teachings of Zhang, in order to use a coolant (liquid nitrogen) that is common in engineering and that remains at a specific temperature prior to entering the weld-pool because if the liquid nitrogen is too thin, it will not be conducive to gelation, and, conversely, if the liquid nitrogen is too thick, it will not be conducive to printing (Zhang, page 2, lines 15-19).
However, in the same field of endeavor of additive manufacturing, Chen teaches applying a spray of either liquid or gaseous cryogenic coolant directly onto the melt pool at the energy impact location (referring to fig. 2, “Laser work head 1 is positioned at cooling nozzle of air supply 5 front end,” page 5, bottom of page) simultaneously with the directing of the energy beam onto the energy impact location (“open laser work head 1 and act on surface of the work to be connected, coaxial or paraxonic powder feeder is to insert powder simultaneously, implementing to connect, connecting in the process of carrying out, opening the cooling device 2 being positioned at relevant position, laser head rear.” page 5, bottom of page; “simultaneous cooling assisted connection method based on laser additive manufacturing,” title).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the additive manufacturing apparatus of Kenney by using a laser and powder feeder that were simultaneously applied in the same location, in view of the teachings of Chen, because a higher cooldown rate is conducive to avoiding the formation of a crystalline state in metals such as titanium alloy, carbon body stainless steel, and martensitic stainless steels, because the heat produced in these metals does not effectively dissipate, and due to the thermal accumulation that occurs in layers of these metals during additive manufacturing, if the heat is not removed, then a decline of bonding performance may result due to an increase in crystallite formations (Chen, page 3).
Regarding claim 16, Kenney teaches wherein the cooling rate of the liquid of the melt pool is at least 1,000°C per second (“range of 103 K/s to 105 K/s,” para 0066).
Regarding claim 18, Kenney teaches wherein feeding additional material into the melt-pool includes feeding a wire into the melt-pool (“AM processes often employ relatively expensive metal powder materials or wire as a raw material,” para 0019). 
Regarding claim 19, Kenney teaches the invention as described above as well as further comprising locating the workpiece (“object,” para 0026) in a low temperature environment (“build chamber,” para 0026) while the energy beam is directed onto the energy impact location of the melt pool (“With pulsing, the method allows for an increase in cooling rate by allowing the temperature of the material to decrease to some extent between pulses,” para 0057; “layers of a powder material are laid down and irradiated with an energy beam (e.g., laser beam) so that particles of the powder material within each layer are sequentially sintered (fused) or melted to solidify the layer,” para 0020) and the additional material is fed into the melt pool (“additional powder material 60 may be delivered to deposit another layer of the powder material 60 onto the previous layer and the build surface of the build platform. The additional layer of the powder material 60 can then be processed using the laser beam 42 delivered by the generating system 40,” para 0044) but does not explicitly disclose further comprising locating the workpiece in a low temperature environment having a temperature at or below -40°C.
However, in the same field of endeavor of additive manufacturing, Zhang teaches further comprising locating the workpiece in a low temperature environment (“the working platform is only placed in a freezing environment,” page 2, line 58) having a temperature at or below -40°C (“set the temperature of the space where the target product is printed on the work platform 2, and the temperature of the freezing space is ≤ -40 °C,” page 3, lines 31-32).  The advantages of using a freezing environment, as taught by Zhang, in the build chamber, as taught by Kenney, is that a mold design is not required, the development and production cycle are shortened, and cost is reduced (Zhang, page 2, lines 57-59).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the build chamber, as taught by Kenney, by using a freezing environment, in view of the teachings of Zhang, in order to make a simple device where a mold design is not required and to shorten the production cycle as a result of the quick cooling rates caused by the freezing environment, thus resulting in reduced manufacturing costs (Zhang, page 2, lines 57-59).
Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kenney et al (US-20150273631-A1) in view of Zhang et al. (CN-104108131-A, relying on official foreign version for drawing and provided English translation for the disclosure) and Chen et al. (CN-105414746-A, identified as a reference dated 10 Dec 2021, referencing the foreign translation for drawings and provided English translation for written disclosure) as applied to claims 1, 15, and 19 above and further in view of Wescott et al. (US-20150041025-A1).  
Regarding claim 13, Kenney teaches the invention as described above but does not explicitly disclose further comprising a machining apparatus that machines the workpiece while it is within the low temperature environment.
However, in the same field of endeavor of additive manufacturing, Wescott teaches further comprising a machining apparatus (stress relieving means 7, fig. 1; “the stress relieving means 7 could be in another form, such as UIT apparatus. Indeed, UIT could often be preferred, owing to its potential to penetrate the ALM structure to a greater depth than laser peening,” para 0030) that machines the workpiece while it is within the low temperature environment (relying on Kenney for teaching the cooled environment, Wescott teaches that the stress relieving or peeing step happens after the cooling step in claim 1). The advantage of applying stress relieving means such as ultrasonic impact treatment (UIT) to the cooled, formed layer, as taught by Wescott, in the build chamber, as taught by Kenney, is that these treatments apply small amounts of force at high frequency to the work piece surface, whereby to harden the applied layer (Wescott, paragraph 0017).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the additive manufacturing apparatus of Kenney by using a stress relieving means such as ultrasonic impact treatment (UIT) device, in view of the teachings of Wescott, in order to apply small amounts of force at high frequency to the work piece surface, whereby to harden the applied layer (Wescott, paragraph 0017).
Regarding claim 20, Kenney teaches the invention as described above but does not explicitly disclose further comprising machining the workpiece while it is within the low temperature environment.
However, in the same field of endeavor of additive manufacturing, Wescott teaches further comprising machining the workpiece while it is within the low temperature environment (“stress relieving the cooled layer by applying a peening step,” abstract; “the stress relieving means 7 could be in another form, such as UIT apparatus. Indeed, UIT could often be preferred, owing to its potential to penetrate the ALM structure to a greater depth than laser peening,” para 0030) that machines the workpiece while it is within the low temperature environment (relying on Kenney for teaching the cooled environment, Wescott teaches that the stress relieving or peeing step happens after the cooling step in claim 1). The advantage of applying stress relieving means such as ultrasonic impact treatment (UIT) to the cooled, formed layer, as taught by Wescott, in the build chamber, as taught by Kenney, is that these treatments apply small amounts of force at high frequency to the work piece surface, whereby to harden the applied layer (Wescott, paragraph 0017).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the additive manufacturing apparatus of Kenney by using a stress relieving means such as ultrasonic impact treatment (UIT) device, in view of the teachings of Wescott, in order to apply small amounts of force at high frequency to the work piece surface, whereby to harden the applied layer (Wescott, paragraph 0017).
	Response to Argument
Applicant's arguments filed 15 February 2022 have been fully considered but are not persuasive.
The Applicant provides the following comments on page 7 regarding Kenney (US-20150273631-A1):
“Indeed, Kenney fails to teach cryo-cooling in any form. In this regard, the Examiner points to paragraph [0065] as teaching "helium," which the Examiner interprets as teaching a "cryogenic cooler." Applicant respectfully disagrees. When read without hindsight, it is clear that paragraph [0066] is clearly referring to enclosing the workpiece in a gaseous helium atmosphere, which is presumably at ambient temperature. Kenney points out in paragraph [0065] that "helium ... is the most thermally conductive gas." Kenney continues in paragraph [0065] to state: "In another embodiment, a combination of a gas atmosphere and a reduced pressure is used. In this context, a reduced helium atmosphere is used alone or in combination with one or more additional gasses." Kenney mentions the possibility of cooling the build platform or plate, but Kenney is silent regarding any application of a cryogenic coolant to the workpiece.”

Although the Applicant states that paragraph 0066 is “presumably at ambient temperature,” there is no mention of a room temperature or ambient condition in paragraph 0066. Instead, paragraph 0066 teaches “critical cooling rates for metallic glass formation.”  
The following is paragraph 0065 of Kenney:
“In another embodiment using metallic glasses, helium may be utilized since it is the most thermally conductive gas, about an order of magnitude higher than argon. While radiation is generally the most important cooling effect when a material is extremely hot, convection plays an important role. Therefore, to enhance the production of a rapidly solidified material, an atmosphere comprising substantially helium is utilized. In one embodiment, the production atmosphere comprises at least 30, 40, 50, 60, 70, 80, 90 percent or more helium. In another embodiment, the atmosphere comprises helium and argon. In another embodiment, a combination of a gas atmosphere and a reduced pressure is used. In this context, a reduced helium atmosphere is used alone or in combination with one or more additional gasses. In another embodiment, the cooling rate is increased by thermally chilling or cooling the build platform or plate during production.”

Referring to the Applicant’s arguments regarding paragraph 0066 of Kenney, if the helium atmosphere is used to cool the build platform or plate, then it is reasonable to conclude that helium atmosphere also cools the manufactured object, especially when Kenney discloses that the “production of a rapidly solidified material” is enhanced due to the helium atmosphere.  “Rapidly solidified material” implies cooling (for support, please see paragraph 0057 of Kenney).  
Additionally, although the Applicant states that “Kenney is silent regarding any application of a cryogenic coolant to the workpiece,” the Applicant discloses that “the cryogenic coolant may be a cryogenic liquid or gas,” which can include “liquid helium,” (page 4 of the Specification).  Based on this disclosure, the examiner has understood the helium gas taught by Kenney such that it can be considered a cryogenic coolant.
	On page 7, the Applicant provides the following comments concerning Zhang (CN-104108131-A):
“The Examiner further relies on Zhang as teaching a cryogenic coolant. Indeed, Applicant does not claim to have invented cryogenic coolants. Zhang teaches spraying a "slurry" containing ceramic particles, presumably at ambient temperature or below, into a "freezing space" that is filled with liquid nitrogen. Zhang does not appear to heat anything, and certainly Zhang does not teach a spray of a cryogenic coolant onto anything.”
	
The examiner agrees that Zhang does not teach heating or spraying a cryogenic coolant.  Zhang is only relied upon to teach a coolant that less than -50°C, and Zhang provides a similar motivation to that provided by the Applicant (Applicant discloses “cost effective” on page 3 of the Specification; Zhang discloses using liquid nitrogen because it is commonly available).
	The examiner considered the Applicant’s arguments on pages 7-8, but the arguments are moot because the arguments do not apply to the new rejections of Kenney and Zhang combined with Chen.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        3/17/2022
/SANG Y PAIK/Primary Examiner, Art Unit 3761